The holding of the majority opinion is that the state may pay the amount of a local improvement assessment charged against it, at any time with interest to that date, and not pay the interest accruing to the next bond due date. This is an advantage that other persons or corporations owning lands in the same district do not have. Section 2 of chapter 164, Laws of 1919, p. 479, which is the act pertaining to "local assessments against state lands," provides that the lands of the state shall be charged *Page 600 
for its proportion of the cost of such local improvement in thesame manner as other property in such district, it being theintention of the act that the state shall bear its just andequitable proportion of the cost of such local improvements specially benefiting state lands. Rem. Rev. Stat., § 8126. The construction placed on this section by the majority opinion defeats the very purpose and spirit of the act, because the result is to cast upon other persons in the district the burden of meeting and paying the deficit created by the exemption allowed to the state.
It will not do to say that the exaction of continued interest to the bond due date amounts to a penalty which is forbidden by § 5 of the act. Rem. Rev. Stat., § 9376, in force at the time of the enactment of the 1919 act, provided that delinquent assessments should bear, in addition to the prescribed interest, a penalty of not less than five per cent. When the legislature passed the 1919 act prescribing that no penalty should be enforced against the state, it obviously had reference to the penalty exacted for delinquencies. The city in this case is not attempting to exact a penalty for delinquency, but is merely seeking to charge interest upon the assessment up to the time of the next bond due date, a liability which the city has assumed in the issuance of its bonds, and which, in the very nature of things, it must apportion among those who are benefited by the improvement and who therefore must pay the cost thereof.
I therefore dissent from the opinion of the majority.